Starr County Hospital District
                                                               d/b/a Starr County Memorial
                                                                    Hospital; Elizabeth s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 23, 2014

                                   No. 04-13-00324-CV

      LAW OFFICE OF PRESTON HENRICHSON, P.C. a/k/a Law Offices of Preston
                              Henrichson,
                               Appellant

                                              v.

STARR COUNTY HOSPITAL DISTRICT d/b/a Starr County Memorial Hospital; Elizabeth
                            Gonzalez,
                            Appellees

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC-12-246
                       Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the Appellee's Motion for Rehearing, and the motion is
DENIED.



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court